Exhibit 10.24

 

FIRST AMENDMENT TO THE

FIRST RELIANCE BANCSHARES, INC.

2006 EQUITY INCENTIVE PLAN

 

THIS FIRST AMENDMENT is made as of July 15, 2010, by First Reliance Bancshares,
Inc. (the “Company”), a South Carolina corporation.

 

WHEREAS, the Company maintains the First Reliance Bancshares, Inc. 2006 Equity
Incentive Plan (the “Plan”), which was established effective as of January 19,
2006; and

 

WHEREAS, the Company wishes to amend the Plan to reflect an increase in the
number of shares authorized for issuance thereunder.

 

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended, effective as of
the date first set forth above, by deleting Section 2.2 in its entirety and
substituting therefor the following:

 

“2.2 Stock Subject to the Plan. Subject to adjustment in accordance with Section
5.2, 950,000 shares of Stock (the ‘Maximum Plan Shares’) are hereby reserved
exclusively for issuance pursuant to Stock Incentives. At no time shall the
Company have outstanding Stock Incentives and shares of Stock issued in respect
of Stock Incentives under the Plan in excess of the Maximum Plan Shares. The
shares of Stock attributable to the nonvested, unpaid, unexercised, unconverted
or otherwise unsettled portion of any Stock Incentive that is forfeited or
cancelled or expires or terminates for any reason without becoming vested, paid,
exercised, converted or otherwise settled in full shall again be available for
purposes of the Plan.”

 

Except as specifically amended hereby, the remaining provisions of the Plan
shall remain in full force and effect as prior to the adoption of this First
Amendment.

 

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
as of the date first set forth above.

 

  FIRST RELIANCE BANCSHARES, INC.       By: /s/ Jeffrey A. Paolucci       
Title: Chief Financial Officer 

 

 

 

